Exhibit 10.2
ABSOLUTE CONTINUING GUARANTY AGREEMENT
     This undertaking and agreement (hereinafter referred to as this “Guaranty”)
is made by J. SHERMAN HENDERSON, III (hereinafter referred to as “Guarantor,”
whether one or more) in favor of FIRST SAVINGS BANK, F.S.B. (hereinafter
referred to as “Lender”) in consideration of the credit accommodations described
in this Guaranty made or to be made by Lender to LIGHTYEAR NETWORK SOLUTIONS,
LLC, a Kentucky limited liability company (hereinafter referred to as
“Borrower”). This Guaranty has the following terms:
     1. Credit Agreement — Consideration. Borrower has executed a promissory
note (hereinafter referred to as the “Note”) in the original principal amount of
$1,000,000.00, dated March 17, 2010, as Loan No. 0379000058. Lender has agreed
to extend the loan evidenced by the Note (hereinafter referred to as the “Loan”)
to Borrower, subject to the execution by Guarantor and delivery to Lender of
this Guaranty. This guaranty is made by Guarantor in consideration of Lender’s
agreement to extend the Loan together with certain collateral documents securing
same (hereinafter referred to, collectively, as the “Credit Documents”).
     2. Certain Definitions. The terms “Commitment”, “Event of Default”, and
“Maturity Date” are used in this Guaranty as those terms are defined in the
Credit Documents. The term “Obligations” is used in this Guaranty to mean all of
the indebtedness and other obligations of Borrower in favor of Lender of every
type and description, direct or indirect, absolute, or contingent, due or to
become due, now existing or hereafter arising, including but not limited to
Borrower’s obligations (i) to repay the principal of the Loan, (ii) to pay the
accrued interest on the Loan, and (iii) to pay the reasonable attorney’s fees
plus the other costs and expenses of Lender relating in any manner to the Loan
after an Event of Default has occurred, and this term also includes (A) any
advances under the Note which were made after the Maturity Date and (B) all
other Obligations incurred pursuant to the terms of any Credit Documents,
regardless of whether any such Obligations arose on account of any renewal,
extension or restructuring of any credit facility or on account of any amendment
to or modification of any Credit Documents.
     3. Amount of Liability Under the Guaranty. Guarantor unconditionally
guarantees the full and prompt payment of all of the Obligations when they
become due, whether at scheduled maturity or at maturity by virtue of
acceleration on account of an Event of Default. This Guaranty specifically
includes interest thereon after maturity at the post-maturity rate or rates
specified in the Credit Documents. Interest at the post-maturity rate or rates
described in the immediately preceding sentence shall be payable under this
Guaranty until all Obligations have been paid and satisfied in full, even if a
petition in bankruptcy involving Borrower has been filed and such interest is
not recoverable from Borrower’s bankruptcy estate. Guarantor further agrees to
pay to Lender an amount equal to all reasonable attorney’s fees plus all other
costs and expenses paid or incurred by Lender after the occurrence of an Event
of Default in endeavoring to enforce this Guaranty, whether or not successful.
Notwithstanding any other provision herein to the contrary, Lender expressly
understands and agrees that, between Guarantor and Ronald L. Carmicle
(hereinafter referred to as “Carmicle”), this Guaranty shall be primary to that
certain Absolute Continuing Guaranty Agreement with respect to the Loan executed
by Carmicle, such that Carmicle shall be secondarily liable to Lender for the
obligations under the Loan and Guarantor shall be primarily liable to Lender for
the obligations under the Loan. However, such arrangement between Guarantor and
Carmicle shall not affect, prevent, or otherwise impair Lender in seeking
recovery against Guarantor and Carmicle, together or separately, to recover any
amount due under the Loan.
     4. Guaranty Absolute and Continuing: Certain Prospective Consents and
Waivers. This Guaranty shall be an absolute and unconditional guaranty of prompt
payment, and shall continue as to all Obligations hereafter arising without any
further action on the part of Lender, Borrower, or Guarantor. This guaranty
shall remain in full force and effect until all of the Obligations have been
satisfied in full. Guarantor’s liability under this Guaranty shall not be
limited or otherwise affected by any limitation on Borrower’s liability for any
of the Obligations that is contained in any Credit Documents or that is
effective by operation of law or otherwise. Guarantor hereby waives all
set-offs, claims, counterclaims (whether compulsory or permissive), and defenses
of every kind and nature that could be asserted by either Borrower or Guarantor,
whether now existing or hereafter arising. Guarantor’s obligations under this
Guaranty shall not be affected or impaired by any irregularity, invalidity, or
unenforceability of any Credit Documents or by any failure, negligence, or
omission on the part of Lender to (i)

 



--------------------------------------------------------------------------------



 



perfect, continue perfection, protect, or realize upon any collateral securing
any of the Obligations or (ii) to elect or exhaust any other remedy available to
Lender following the occurrence of an Event of Default. Guarantor hereby
consents prospectively and agrees that Lender may from time to time, without
notice to Guarantor and without affecting Guarantor’s liability under this
guaranty:
     a. obtain a lien, security interest, or other encumbrance in any property
to secure any of the Obligations;
     b. obtain the primary or secondary liability of any persons and any
entities in addition to Borrower and Guarantor with respect to any of the
Obligations;
     c. extend or renew any of the Obligations for any number of periods beyond
their original due dates;
     d. release or compromise the liability of Borrower and any other persons
and entities which are now or which may hereafter become primarily or
secondarily liable with respect to any of the Obligations, whether or not Lender
explicitly reserves its rights against Guarantor or under this Guaranty;
     e. release or impair, and permit Borrower to release or impair, any lien,
security interest or other encumbrance which Lender now has or may hereafter
obtain in any property securing any of the Obligations, and Lender may also
permit any substitution or exchange of any such property;
     f. proceed against Guarantor for payment of the Obligations, whether or not
Lender shall have attempted to liquidate or sell any collateral securing any of
the Obligations or shall have proceeded against Borrower or any other person or
entity primarily or secondarily liable with respect to any of the Obligations;
     g. apply amounts received by Lender to the Obligations in such order as
Lender may choose in its sole discretion;
     h. amend, alter, or modify the terms of the Credit Documents from time to
time in any material particulars, including but not limited to increasing the
interest rate ant the amount of the monthly installment required for any
Obligation; and
     i. extend loans and other credit accommodations to Borrower in addition to
the Loan and increase the maximum amount which may be loaned to Borrower under
the Loan.
     5. Waiver of Guarantor’s Equitable Rights. Until all of the Obligations
have been paid and satisfied in full:
     a. Guarantor shall have no right of exoneration, indemnity, reimbursement,
or contribution from Borrower or any other person or entity primarily or
secondarily liable with respect to any of the Obligations (any such other person
or entity is referred to in this Guaranty as a “Co-Obligor”) or from the
property of Borrower or any Co-Obligor; and
     b. Guarantor waives any right of subrogation to the rights of Lender
against Borrower and against any Co-Obligor or the property of Borrower or any
Co-Obligor which would otherwise arise by virtue of any payment made by
Guarantor to Lender on account of this Guaranty;
whether any such right of exoneration, indemnity, reimbursement, contribution or
subrogation would otherwise arise by virtue of contract or as a matter of law or
equity. Guarantor agrees that (i) until all of the Obligations have been paid
and satisfied in full and the Commitment shall have expired, Guarantor will not
attempt to exercise or accept the benefits of any such right and (ii) should
Guarantor receive any payment or distribution of money or other

2



--------------------------------------------------------------------------------



 



property on account of any such right despite the provisions of this Section 5,
such money or other property shall be held in trust by Guarantor for the benefit
of Lender and shall immediately be delivered to Lender in the same form as
received, with the addition only of such endorsements or assignments as may be
necessary to perfect the title of this Lender thereto, for application to the
Obligations. The provisions of this Section 5 will be effective even though
Guarantor may have paid to Lender the maximum amount for which Guarantor is
liable under the terms of this Guaranty.
     6. Additional Prospective Waivers. Guarantor waives: (i) notice of the
acceptance of this Guaranty by Lender, (ii) notice of the existence and creation
of all or any of the Obligations and any limitations on Borrower’s liability for
such Obligations, (iii) notice of nonpayment of any of the Obligations or of the
occurrence of any other Event of default, (iv) the waiver of any Event of
Default and any forbearance of every kind which may be granted by Lender in its
sole discretion, (v) demand for payment by Lender upon Borrower, (vi) the filing
of any action or proceeding of any kind involving Borrower or any Co-Obligor or
any part of their respective property with respect to the Obligations, as well
as any diligence by Lender in the collection of the Obligations or in the
protection of or realization upon any collateral for the Obligations,
(vii) presentment for payment, protest, or notice of protest for any Obligation,
as well as notice thereof, (viii) notice of non-performance under the Note
evidencing the Obligation, (ix) notice of changes in Borrower’s financial
condition or the status of any of the Obligations, and (x) disposal of any of
the collateral in a commercially reasonable manner.
     7. Representations of Guarantor as to Material Facts: Disclaimer of Lender.
Guarantor represents to Lender that Guarantor has had an opportunity to make
sufficient inquires of Borrower and its management and that Guarantor has had an
opportunity to have unfettered access to review all of the material facts
related to Borrower, the Obligations, and any existing Credit Documents and
other documents and instruments providing security or support for any of the
Obligations. Based on such representations, Guarantor agrees that Lender does
not and shall not have any responsibility to disclose to Guarantor any fact
which is known by Lender and which may or may not be actually known by
Guarantor, even if any such fact might materially increase Guarantor’s risk of
liability under this Guaranty.
     8. Reinstatement of Liability Under this Guaranty. If any amount is paid to
Lender by Borrower, any Co-Obligor, or by any other person or entity and is
applied by Lender to the satisfaction of any of the Obligations, but
subsequently is returned by Lender to Borrower, such Co-Obligor or such other
person or entity (including but not limited to a trustee in bankruptcy or other
legal representative of Borrower, such Co-Obligor or such other party) by virtue
of a claim that such payment constituted an avoidable preference or fraudulent
transfer under the Bankruptcy Code, the IUFTA, or under any Other Applicable
Law, whether such amount is returned by Lender under court order or pursuant to
settlement of the preference or fraudulent transfer claim involving such amount,
then this Guaranty shall be automatically and irrevocably reinstated in an
amount equal to the amount returned by Lender as though such payment to Lender
had never been made. The provisions of this Section 8 shall apply in all such
cases, notwithstanding any intervening revocation, termination or cancellation
of this Guaranty, or the return of any Credit Documents or any other instrument
or agreement evidencing any of the reinstated Obligations.
     9. Revocation Survival of Pre-Revocation Consents and Waivers. Guarantor
may not revoke this Guaranty for any reason, and this Guaranty shall not
terminate because of the death, incompetence, or dissolution of Guarantor, until
Lender has actually received a written notice of revocation executed by
Guarantor or its duly authorized representative or Lender has actually received
a written notice or termination executed by the dully authorized personal
representative of Guarantor which, in either case, must be delivered to Lender
in strict compliance with the notice requirements contained in Section 14. Any
such written notice of revocation or termination shall be effective upon its
receipt by Lender as to new credit facilities extended by Lender to Borrower
after such receipt, but such notice shall not be effective as to any Obligations
that are in existence on the date of Lender’s receipt of any such notice
(hereinafter referred to, collectively, as the “Existing Obligations”). The
guaranty of all Existing Obligations under the terms of this Guaranty shall
continue unaffected by any such notice and Lender may make additional advances
permitted under any Credit Documents for Existing Obligations prior to the
maturity of the Loan, which advances shall also become part of the Obligations
guaranteed by this Guaranty. Each consent and each waiver contained in this
Guaranty shall survive the revocation or termination hereof with respect to all
Existing Obligations and Lender shall continue to have the right to rely upon
all such consents and all such waivers with respect to all Existing Obligations
(including but not limited to all renewals, extensions and material
modifications thereof subsequent to the date of revocation) as though no
revocation or termination had

3



--------------------------------------------------------------------------------



 



occurred. Guarantor understands and agrees that a notice of revocation or
termination under this Section 9 may constitute an Event of Default, entitling
Lender to accelerate all Obligations and then demand payment under this
Guaranty.
     10. Financial Information. So long as this Guaranty is in effect, Guarantor
shall furnish promptly to Lender: (a) annual financial statements, signed and
certified by Guarantor, within ninety (90) days of the end of the calendar year;
and (b) copies of executed 2009 tax returns within thirty (30) days of the
completion thereof.
     11. Terms Binding on Representatives and Successors: Assignments and
Participations. All of the terms of this Guaranty shall be binding upon
Guarantor and upon Guarantor’s legal representatives and successors, including
without limitation, the survival of all prospective consents and waivers after
revocation or termination of this Guaranty as provided in Section 9. All of the
terms of this guaranty shall inure to the benefit of Lender’s successors,
assigns and transferees. Lender may, without notice to Borrower or Guarantor,
sell, assign, or otherwise transfer (each hereinafter referred to as a
“Transfer”) all or any portion of the Obligations and any participations
therein. Upon any Transfer, the transferee of Lender shall have the right to
enforce this Guaranty directly against Guarantor to the extent of the
transferee’s interest as fully as if the transferee were specifically named in
this Guaranty, but Lender shall have the superior and unimpaired right to
enforce this Guaranty directly against Guarantor, except to the extent that
Lender has expressly relinquished such right in the Transfer.
     12. Representations and Warranties. In order to induce Lender to accept
this Guaranty and to make the Loans to Borrower, Guarantor represents and
warrants to Lender that: (i) Guarantor resides in Jefferson County, Kentucky
(ii) this Guaranty is the legal, valid, and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, (iii) there are no
conditions precedent to the validity and enforceability of this Guaranty, and
(iv) the person delivering this Guaranty to Lender is duly authorized to do so.
     13. Waiver – Amendments. No delays on the part of Lender in the exercise of
any right, power or remedy relating to this Guaranty shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right, power
or remedy preclude any other or further exercise thereof, or the exercise of any
other right, power or remedy. No amendment or modification of any of the
provisions of this Guaranty, nor any waiver or consent with respect to any of
Lender’s rights or Guarantor’s obligations to Lender under this guaranty, shall
be effective unless such amendment, modification, or waiver is in writing and is
signed by Lender.
     14. Notices. Any notice given under or with respect to this Guaranty to
Guarantor or Lender shall be in writing and, if delivered by had or sent by
overnight courier service, shall be deemed to have been given when delivered
and, if mailed, shall be deemed to have been given five (5) days after the date
when sent by registered or certified mail, postage prepaid, and addressed to
Guarantor or Lender at its address shown below, or at such other address as
Guarantor or Lender may, by written notice to the other party to this Guaranty,
have designated as its address for such purpose. The addresses referred to are
as follows:

                 
 
  As to Guarantor:       J. Sherman Henderson, III    
 
          1801 Springhill Garden Drive    
 
          Louisville, KY 40223    
 
               
 
  As to Lender:       First Savings Bank, F.S.B.                 501 East Lewis
& Clark Parkway
 
          Clarksville, Indiana 47129    
 
               
 
          Attn.: Mr. Don Allen    

     15. Severability. If any provision of this Guaranty is determined to be
illegal or unenforceable, such provision shall be deemed to be severable from
the balance of the provisions of this Guaranty and the remaining provisions
shall be enforceable in accordance with their terms.
     16. Waiver of Jury Trial. Guarantor and Lender, after consulting or having
had the opportunity to consult with counsel, knowingly, voluntarily, and
intentionally waive any right either of them may have to a trial by

4



--------------------------------------------------------------------------------



 



jury in any litigation based upon or arising out of this Guaranty or any related
instrument or agreement or any of the transactions contemplated by this Guaranty
or any course of conduct, dealing, statements, whether oral or written, or
actions of either of them. Neither Guarantor nor Lender shall seek to
consolidate, by counterclaim or otherwise, any action in which a jury trial has
been waived with any other action in which a jury trial cannot be or has not
been waived. These provisions shall not be deemed to have been modified in any
respect or relinquished by either Guarantor or Lender except by a written
instrument executed by both of them.
     17. Governing Law – Consent to Jurisdiction. This Guaranty is made under
and will be governed in all cases by the substantive laws of the State of
Indiana, notwithstanding the fact that Indiana conflicts of law rules might
otherwise require the substantive rules of law of another jurisdiction to apply.
Guarantor consents to the jurisdiction of any state or federal court located
within Clark or Floyd County, Indiana, and waives personal service of any and
all process upon Guarantor. All service of process may be made by messenger, by
certified mail, return receipt requested, or by registered mail directed to
Guarantor at the address stated in Section 14. Guarantor waives any objection
which Guarantor may have to any proceeding commenced in a federal or state court
located within Clark or Floyd County, Indiana, based upon improper venue or
forum non conveniens. Nothing contained in this Section shall affect the right
of Lender to serve legal process in any other manner permitted by law or to
bring any action or proceeding against Guarantor or its property in the courts
of any other jurisdiction.
     18. Superseding of Prior Agreements. This Guaranty supersedes all previous
agreements and commitments made by Lender and Guarantor with respect to the
Obligations and all other subjects of this Guaranty, including, without
limitation, any oral or written proposals or commitments made or issued by
Lender.
     19. Multiple Guarantors. If more than one individual signs this Guaranty,
or any other individual signs any other Guaranty in connection with the Note or
the Loan, the liability of all individuals who sign shall be joint and several
as to all of the Obligations.
[SPACE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor hereby executes and delivers this Absolute
Continuing Guaranty Agreement to Lender effective on this 17th day of March,
2010.

                  /s/ J. Sherman Henderson, III       J. Sherman Henderson, III 
         

         
STATE OF
            )
 
            ) SS:
COUNTY OF
            )
 
 
 
   

     BEFORE ME, the undersigned, a Notary Public in and for the above-named
County and State, this day of March, 2010, personally appeared J. Sherman
Henderson, III, and acknowledged the execution of the foregoing Absolute
Continuing Guaranty Agreement, and affirmed, under oath, that the
representations contained herein are true.
     WITNESS my hand and notarial seal.

             
 
     
 
   
My Commission expires:
      Notary Public    
 
           
 
     
 
   
 
      Printed Name    
 
      Resident of                                          County    

Prepared by:
Keith D. Mull
MULL & HEINZ, LLC
2867 Charlestown Road
New Albany, Indiana 47150
(812) 206-2315

 